24 So.3d 685 (2009)
Patrick J. PIERNI, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3165.
District Court of Appeal of Florida, Fifth District.
December 18, 2009.
Patrick J. Pierni, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for appellee.
*686 PER CURIAM.
Pierni appeals from the summary denial of his Rule 3.850[1] motion for post-conviction relief. As the State concedes, the first two grounds for relief set forth in Pierni's motion were facially sufficient. However, the trial court failed to provide any rationale or specific reference to the record to support its denial of relief. Accordingly, as to these grounds, we reverse the trial court's order and remand to either attach documents conclusively refuting Pierni's allegations or hold an evidentiary hearing. Perez v. State, 17 So.3d 344 (Fla. 5th DCA 2009). We affirm the trial court's summary denial of Pierni's third ground for relief.
AFFIRMED, in part; REVERSED, in part; REMANDED.
PALMER, EVANDER and JACOBUS, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.850.